Appeal from an order of the Court of Claims (Renee Forgensi Minarik, J.), entered August 9, 2006. The order denied defendant’s motion to dismiss the claim.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the motion is granted and the claim is dismissed.
*1406Memorandum: The Court of Claims erred in denying defendant’s motion to dismiss the claim for lack of jurisdiction. It is well settled that “nothing less than strict compliance with the jurisdictional requirements of the Court of Claims Act is necessary” (Kolnacki v State of New York, 8 NY3d 277, 281 [2007], rearg denied 8 NY3d 994 [2007]; see generally Lepkowski v State of New York, 1 NY3d 201, 206-207 [2003]; Dreger v New York State Thruway Auth., 81 NY2d 721, 724 [1992]), and defendant established that claimant failed to comply with those jurisdictional requirements. Pursuant to Court of Claims Act § 11 (a) (i), a notice of intention to file a claim must be served upon the Attorney General by certified mail, return receipt requested. Here, claimant failed to comply with that statute because he served the notice of intention to file a claim by registered mail, return receipt requested. Present—Gorski, J.P., Martoche, Smith, Peradotto and Green, JJ.